


EXHIBIT 10.9

 

Tyco Electronics Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD made as of                                         ,
          .

 

1.             Grant of Award.  Tyco Electronics Ltd. (the “Company”) has
granted you                Tyco Electronics Restricted Units, subject to the
provisions of this Award Agreement.  The Company will hold the Restricted Units
in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

 

2.             Payment Amount.  Each Restricted Unit represents one (1) Share of
Common Stock.

 

3.             Form of Payment.  Vested Restricted Units will be redeemed solely
for Shares, subject to Section 15.

 

4.             Dividends.  Restricted Units are a promise to deliver Common
Stock upon vesting.  For each Restricted Unit that is unvested, you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock.  DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock.  DEUs will vest
and be delivered in the form of Shares in accordance with the vesting and
payment schedules applicable to the underlying Units.

 

5.             Time of Delivery.  Except as otherwise provided for in this Award
Agreement, vested Restricted Units and Dividend Equivalent Units shall be
delivered to participants in the form of Shares as soon as is administratively
feasible following the date of vesting.

 

6.             Normal Vesting.  Your Restricted Unit Award will vest in equal
installments over four years beginning on the first anniversary of the Grant
Date. Your vested right will be calculated on each anniversary of the Grant
Date.  No credit will be given for periods following Termination of Employment.

 

7.             Termination of Employment.  Any Restricted Units and DEUs that
have not vested as of your Termination of Employment, other than as set forth in
paragraphs 8, 9, 10 and 11, will immediately be forfeited, and your rights with
respect to those Restricted Units and DEUs will end.

 

8.             Death or Disability.  If your Termination of Employment is as a
result of your Death or Disability, your Restricted Unit Award will immediately
become fully vested.  Such

 

1

--------------------------------------------------------------------------------


 

vested Restricted Units will be delivered as soon as is administratively
possible upon your Termination of Employment.  If you are deceased, the Company
will make a payment to your estate immediately after the Committee or its
designee has determined that the payee is the duly appointed executor or
administrator of your estate.

 

9.             Retirement.  If you have attained age 55 and have completed at
least five years of service, your Restricted Unit Award will vest pro rata
(rounded down to the nearest Unit, in full-month increments) based on (i) the
number of whole months that you have completed from Date of Grant through the
end of the month in which your Termination of Employment occurs, over the
original number of months of the vesting period, times (ii) the total number of
Units awarded under the Grant minus (iii) the number of Units previously vested
under the Normal Vesting terms; provided, however, that you will not be entitled
to the accelerated vesting under this Section 9 until you have completed at
least one year of service following the Date of Grant.  Termination of
Employment within 12 months of the Grant Date will result in the forfeiture of
your Restricted Unit Award, except as otherwise provided for in paragraphs 8,
10, and 11

 

10.           Change in Control.  If your employment is terminated following a
Change in Control, as defined in the Plan, your Restricted Unit Award will
immediately become fully vested and delivered, provided that:

 

(a) your employment is terminated by the Company or a Subsidiary for any reason
other than Cause, Disability or Death in the twelve-month period following the
Change in Control; or

 

(b) you terminate your employment with the Company or your employing Subsidiary
within the twelve-month period following the Change in Control as a result of,
and within 180 days following, the occurrence of one of the following events:

 

i.      the Company or your employing Subsidiary (1) assigns or causes to be
assigned to you duties inconsistent in any material respect with your position
as in effect immediately prior to the Change in Control; (2) makes or causes to
be made any material adverse change in your position, authority, duties or
responsibilities; or (3) takes or causes to be taken any other action which, in
your reasonable judgment, would cause you to violate your ethical or
professional obligations (after written notice of such judgment has been
provided by you to the Company and the Company has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

 

ii.     the Company or your employing subsidiary, without your consent,
(1) requires you to relocate to a principal place of employment more than fifty
(50) miles from your existing place of employment; or (2) reduces your base
salary, annual bonus, or retirement, welfare, stock incentive, perquisite (if
any) and other benefits taken as a whole.

 

11.           Termination of Employment as a Result of Divestiture or
Outsourcing. If your Termination of Employment is as a result of a Disposition
of Assets, Disposition of a Subsidiary or Outsourcing Agreement, your Restricted
Unit Award will vest pro rata (rounded down to the nearest Unit in full-month
increments) and will be delivered immediately.  The pro

 

2

--------------------------------------------------------------------------------


 

rated vesting will be based on (i) the number of whole months that you have
completed from Grant Date through the closing date of the applicable transaction
over the original number of months of the vesting period, times (ii) the total
number of Units awarded under the Grant minus (iii) the number of Units
previously vested under the Normal Vesting terms.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

 

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

12.           Responsibility for Taxes.  Regardless of any action the Company or
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), by accepting the Award, you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You further
acknowledge that the Company and/or the Employer do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result.  Further, if you have become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-

 

3

--------------------------------------------------------------------------------


 

Related Items.  In this regard, you authorize the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

 

(1)           withholding from your wages or other cash compensation paid to you
by the Company and/or the Employer; or

 

(2)           withholding from proceeds of the sale of Shares acquired upon
vesting of the Restricted Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

 

(3)           withholding in Shares to be issued upon vesting of the Restricted
Units.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Restricted Units, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of your participation in the Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

13.           Transfer of Award.  You may not transfer any interest in
Restricted Units except by will or the laws of descent and distribution.  Any
other attempt to dispose of your interest in Restricted Units will be null and
void.

 

14.           Covenant; Forfeiture of Award; Agreement to Reimburse Company.

 

(a)           If you have been terminated for Cause, any unvested restricted
units shall be immediately rescinded and, in addition, you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested during the period six (6) months prior to your
Termination of Employment through the date of Termination of Employment.

 

(b)           If, after your Termination of Employment, the Committee determines
in its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested during the period six (6) months prior to your
Termination of Employment through the date of Termination of Employment.

 

4

--------------------------------------------------------------------------------


 

(c)           If the Committee determines, in its sole discretion, that at any
time after your Termination of Employment and prior to the second anniversary of
your Termination of Employment you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Restricted Units that vested during the period six
(6) months prior to your Termination of Employment through the date of
Termination of Employment.

 

15.           Adjustments.  In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Restricted Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Restricted Units.

 

16.           Restrictions on Payment of Shares.  Payment of Shares for your
Restricted Units is subject to the conditions that, to the extent required at
the time of delivery, (a) the Shares underlying the Restricted Units will be
duly listed, upon official notice of redemption, upon the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective.  The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

17.           Disposition of Securities.  By accepting the Award, you
acknowledge that you have read and understand the Company’s insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company’s securities.  The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the disposition of Shares received for Restricted Units to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

18.           Plan Terms Govern.  The redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe.  The Plan document, as may be
amended from time to time, is incorporated into this Award Agreement. 
Capitalized terms used in this Award Agreement have the meaning set forth in the
Plan, unless otherwise stated in this Award Agreement.  In the event of any
conflict between the

 

5

--------------------------------------------------------------------------------


 

terms of the Plan and the terms of this Award Agreement, the Plan will control. 
By accepting the Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the date of this Award Agreement.

 

19.           Data Privacy.  By accepting the Award, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement and any
other grant materials by and among, as applicable, your Employer, the Company
and its Subsidiaries (or former Subsidiaries as are deemed necessary) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country.  You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local Human Resources
Representative.  You authorize the Company and the recipients assisting the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local Human Resources
Representative.  You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
Representative.

 

20.           Nature of Grant.  By accepting the Award, you acknowledge that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the grant of the Restricted Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Units, or benefits in lieu of Restricted Units, even if Restricted
Units have been granted repeatedly in the past;

 

(c)           all decisions with respect to future Restricted Unit grants, if
any, will be at the sole discretion of the Company;

 

6

--------------------------------------------------------------------------------


 

(d)           your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;

 

(e)           you are voluntarily participating in the Plan;

 

(f)            the Restricted Units and the Shares subject to the Restricted
Units are extraordinary items that do not constitute part of your ordinary
ongoing compensation;

 

(g)           the Restricted Units and the Shares subject to the Restricted
Units are not intended to replace any pension rights or compensation;

 

(h)           the Restricted Units and the Shares subject to the Restricted
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary of 
the Company;

 

(i)            the Restricted Unit grant and your participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary of the Company;

 

(j)            the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

(k)           in consideration of the grant of the Restricted Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Units resulting from termination of your employment with the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim;

 

(l)           the Restricted Units and the benefits under the Plan, if any, will
not automatically transfer to another company in the case of a merger, take-over
or transfer of liability;

 

(m)          payment of your Restricted Units is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Award or the account
established on your behalf; and

 

(n)           you have no rights as a stockholder of the Company pursuant to the
Restricted Units until Shares are actually delivered to you.

 

21.           No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

7

--------------------------------------------------------------------------------


 

22.           Incorporation of Other Agreements.  This Award Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Restricted Units.  This Award Agreement supercedes any prior agreements,
commitments or negotiations concerning the Restricted Units.

 

23.           Severability.  The invalidity or unenforceability of any provision
of this Award  will not affect the validity or enforceability of the other
provisions of the Agreement, which will remain in full force and effect. 
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

24.           Delayed Payment.  Notwithstanding anything in this Award Agreement
to the contrary, if the Employee (i) is subject to US Federal income tax on any
part of the payment of the Restricted Units, (ii) is a “specified employee”
within the meaning of section 409A(a)(2)(B) of the Internal Revenue Code and the
regulations thereunder, and (iii) is or will become eligible for Retirement
prior to the Normal Vesting of some or all of the Restricted Units, then any
payment of Restricted Units that is made on account of his separation from
service within the meaning of section 409A(a)(2)(A)(i) of the Internal Revenue
Code and the regulations thereunder shall be delayed until six months following
such separation from service.

 

25.           Language.  If you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

26.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

27.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on your participation in the Plan, on the
Restricted Units and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

By accepting this Award, you agree to the following:

 

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

 

(ii)           you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Restricted Units are replaced and superseded.

 

8

--------------------------------------------------------------------------------

 

 
